UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION
ESTHER NICOPHENE,
`mmmn§
v. Case No. 8218-cv-`02565-T-02AEP
HARTFORD INS_URANCE. COMPANY
OF TI-IE SOUTHEAST, .
Defendant.
/
QR_IB_.B

This matter’cornes to the Court on Plaintiff’s Motion for Remand, Dkt. 9, and
Defendant’s Motion to Dismiss Count II of Complaint, Dl<t. 5. Defendant has filed
an opposition to the Motion to Remand. Dkt. 12. The Court hereby DENIES both
1 motions. The Court further abates Count II pending resolution of Count I.-

h BACKGROUND

According to Plaintiff, she sustained injuries ina 2017 motor vehicle
accident With an at-fault underinsured motorist. Dkt. 9 11 l. She sought recovery of
insurance benefits from Defendant with Whom she has underinsured/uninsured

motorist coverage of up to SIO0,000. Id. 11 2; Dkt. l-l at 16.

On September 18, 2018, Plaintiff sued Defendant in the Circuit Court of the
"l`hirteenth Judicia_l Circuit in Case No. 18-CA-009103. Dkt. l-l.`She pleaded an
“Uninsured Motorist Claim” for refusing coverage (Count I) and a bad faith claim
~of violating Florida Statute, section 624.155 (Count II). Id. at 6-7. On October 18,
2018,'Defendant filed a Notice of Removal in the Middle District of Florida
pursuant to 28 U.S.C. § 1441. Dkt.' 1. Defendant has also moved to dismiss Count .
11 Of Piaini`irf's complaint Dkt. 5.

DISCUSSION

Because there is diversity of parties and the amount in controversy exceeds
$75,000, removal to federal court is appropriate Secondly, while at this stage
dismissal of Count II is unwarranted, the Court abates the bad faith claim pending
resolution of Count I.

I. The Court has iurisdiction_over the matter.

For the Court- to possess original jurisdiction, the amount in controversy
must exceed $75;000, exclusive of interest and costs. 28 U.S.C. § 1332(a).l
Plaintiff challenges Defendantis removal as “Defendant’s conclusory assertions
regarding the amount in controversy are insufficient to meet their burden by a

preponderance of the evidence that the amount in controversy is anything beyond

 

_‘ There must also be diversity of parties. 28 U.S.C. § l332(a). lt is undisputed that Plaintiff` is a citizen of
Florida and Defendant is incorporated and has its principal place of business in Connecticut.
' 2

mere speculation” and that the “bad faith claim has not yet accrued and therefore,
cannot be removed.” Dkt. 9 1111 4-5.

The removing party has the burden of establishing that federal jurisdiction
exists by a preponderance of the evidence. Leonara' v. Enter.' Rent a Car, 279 F.3d ,
'967, 972 (l lth Cir. 2002) (citation omitted). To resolve the issue, the “court
considers the document received by the defendant from the plaintiff-be it the '
initial complaint or later received paper_and determines whether that document
and the notice of removal unambiguously establish federal jurisdiction.” Lowery v.
.Ala. Power Co., 483 F.3d 1184, 1213 (1 lth Cir. 2007); see also Siermz'nskz` v.
Trcmsouth Fz'n. Corp., 216 F.3d 945, 946 (l lth Cir. 2000) (finding that a court may
consider evidence submitted after the removal petition is filed, “but only to
establish the facts-present at the time of removal”). Here, the relevant documents,
which were included in the notice of removal and Defendant’s Response to the
’Motion to Remand, all establish facts present at the time of removal.

Plaintiff’s underlying Complaint does not specify an amount of damages,2
though it does allege Plaintiff “was severely damaged and has suffered serious

bodily injury and resulting pain and suffering, disability, loss of the capacity for

 

2 The complaint does allege the damages exceed $l 5,000, Dkt. l-l at 5, which is merely the jurisdictional
threshold for Florida circuit court, Fla. Stat. §§ 26.012, 34.01. This amount is not probative to any finding
here. See George v. Marriott Sem'or Living Servs., Inc., 01-8707-CIV-HURLEY, 2001 U.S. Dist. LEXIS
22822, at *2, 5 (S.D. Fla. Nov. 13, 2001) (finding that, for the purposes of removal, pleading a minimum
jurisdictional amount is an unspecified demand for damages).

' 3

lthe enjoyment of life, expense of hospitalization, medical care and treatment,
mental anguish, loss of earnings and loss of ability to earn money,” and that the
injuries “are either permanent or continuing in nature, and may include an
aggravation of a pre-existing medical condition.” Dkt. l-l at 7.

As an initial matter, the liability limit of Plaintiff’s insurance policy (which
exceeds $75,000) ldoes.not prove the amount in controversy. See Martz'ns v. Empz`re
Indem. lns. Co., No. 08-60004-CIV, 2008 WL 783762, at *2 (S.D. Fla. Mar. 21,
2008) (“In determining the amount in controversy in the insurance context,
numerous courts have held thatit is the value of the claim, not the value of the
underlying policy, that determines the amount in controversy.”) (quotation marks
and citation omitted). Secondly, courts have found that little to no weight should be
accorded to the amounts in proposed settlement offers.3 See, e.g., Bellezza v. LM
lGen. Ins. Co., No._ 8:18-cv-232-T-33JSS, 2018 WL 636750, at *l (M.D.,Fla. Jan.
31, 2018) (granting remand notwithstanding settlement demand in excess of
jurisdictional threshold); Stana’ridge v. Wal-Mart Stores, Inc., 945_ F. Supp. 252,
256 (N.D. Ga. 1996) (finding that a settlement demand letter “is nothing more than
posturing by plaintiff’s counsel for settlement purposes and cannot be considered a

reliable indicator of the damages plaintiff is seeking”).

 

'3 Interestingly, the parties seem to simultaneously argue both for and against reliance on settlement offers
depending on whether the amount is below or above $75,000. Compare Dkt. 9 at 5, and Dkt. 12 at 3, with

Dkt. 9 at 8, and Dkt. 12 at 8.
4

This is not to say that demand letters cannot include relevant information.
On the contrary, the Court finds the medical opinions and cost estimates provided
in Plaintiff" s series of demand letters illuminating The first such letter notes that
“[b]ased on the nature and permanency of [Plaintiff"s] injuries, future medical
costs are conservatively estimated to be at least $5,000.00 to $6,000.00, per year.
With her life expectancy of 18.3_ years, the total future medical costs would be a
minimum of $91,500.00. Further pain, suffering,v mental anguish and loss of
capacity for the enjoyment of life are very real damages, although it is very
difficult to place a value on them. J ust 8100.00 per month for said damages based
on his [sic] life expectancy would total $21,960.00.” Dkt. l2-l at 2. The second
letter cites a doctor who “opined that the estimated cost of ongoing epidural
injections can range from $15,000.00 to $20,000.00 a year and [Plaintiff]` will
require surgical intervention with estimated costs of $80,000.00 to 8120,000.00”
and that Plaintiff ‘fhas sustained permanent injury to her cervical spine.” Dkt. 12-2
at 2. A third letter referenced a left shoulder arthrogram that revealed tearing of a
ltendon and muscle. Dkt. 12-4 at l.

Plaintiff has also filed two Civil Remedy Notices of Insurer Violations (a
“CRN”). The first, dated February 7, 2018, demanded 8100,000, noting tha-t an
MRI revealed a' central disc herniation at C4-5 with posterior Spondylosis causing
central spinal canal stenosis. Dkt. 12-5 at 3. The second, dated April 17, 2018,

5

observed that the case is “easily valued at above the policy limits because
[Plaintiff] has already undergone two (2) series of injections due to her continued
pain,” and that, according to the abovementioned doctor, “the estimated cost of
ongoing epidural injections can range from $15,000.00 to $20,000.00 a year and
[Plaintiff] will require_surgical intervention with estimated costs of $80,0,00.00 to
j $120,000.00.” 1a at av

Unlike the numerical value of a settlement offer, courts have considered
evidence of prior and future expenses in demand letters and CRNs to calculate the
amount in controversy.' See, e.g., Kilmer v.` Stryker Corp., No. 5:14-cv-456-Oc-

' 34PRL, 2014 WL 5454385, at *4 (M. D. Fla. Oct. 27, 2014) (finding amount of
controversy satisfied where a demand letter included medical expenses and
references to a permanent injury and future medical care); Black v. State Farm
'Mut. Aato. Ins. Co., No. 10-80996-CIV, 2010 WL 4840281, at *1-2 (S.D.'Fla. Oct.
22, 2010) (amount satisfied where the plaintiff estimated her damages to exceed
8100,000 in demand letter and a CRN).

Here, there is no indication that the pre-suit demands were inflated to induce
settlement See Black, 20_10 WL 4340281, at *2. Rather, the medical opinions and
estimated costs in»the demand letters and CRNS provided a sufficient basis to
support such amounts, and it is that basis which guides the Court’s ruling. In her

own documents, Plaintiff put forth evidence that the injuries she sustained_and

6

therefore the damages she seeks-will likely far exceed $75,000. In fact, thev
estimated cost of surgical intervention alone satisfies this. As such, no additional
discovery on the matter is neces_sary.4

In sum, the Court finds that the amount in controversy requirement of §
1332 is satisfied. Because removal is proper, Plaintiff’s request for attorney’s fees
and costs is denied.

II. The bad faith claim is abated, not dismissed

Plaintiff"s second cause of action is under Florida Statute, section '624.15'5
which prohibits, inter alia, an insurer from “[n]ot attempting in good faith to settle
claims when, under all the circumstances, it could and should have done so, had it
acted fairly and honestly toward its insured and with due regard for her or his
interests.”'Fla. Stat. § 624.155(1)(b)(1).

Defendant argues that this claim “should be dismissed because it is
premature and fails to state a valid claim or cause of action.” Dkt. 5 at 2.5 Indeed,

in insurance cases, “coverage and liability issues must be determined before a bad

 

4 Defendant lastly argues it is telling that Plaintiff has apparently refused to stipulate or admit that she is
not seeking damages in excess of $75,000. See Morock v. Chautauqua Airlines, Inc., No. 8:07~cv-2 l O-T-
l7-MAP, 2007 WL l725232, at *2 (M. D. Fla. June l4, 2007) (citation omitted). Because the demand
letters and CRNs clearly satisfy the jurisdictional requirement, the Court does not address this point. lt is
'also unnecessary to determine whether, as Plaintiff argues, Count II’s lack of ripeness precludes removal.
5 Based on the face of the document, Plaintiff purportedly filed its Motion to Dismiss in state court,
arguing dismissal under Florida Rule of Civil Procedure l.l40(b). Dkt. 5 at l. In a footnote, Defendant
clarifies that “[i]n the event this suit is removed to F ederal Court, Defendant is also asserting dismissal is
appropriate under Federal Rule of Civil Procedure l2(b)(6) for failure to state a claim upon which relief
can be granted.” Defendant does not indicate how the analysis might differ, if at all. Id. ‘
' - 7

faith claim can be prosecuted.” Gen. Star Indem. Co. v. Anheuser-Busch
Companies, Inc., 741 So. 2d 1259, 1260 (Fla. 5th DCA 1999) (citations omitted).
This is because “if there is no insurance'coverage, nor any loss or injury for which
the insurer is contractually obligated to indemnify, the insurer cannot have acted in
bad faith in refusing to settle the claim.” Hartford lns. Co. v. Maz`nstream Const.
~Grp., Inc., 864 So. 2d 1270, 1272 (Fla. 5th DCA 2004).

The only question, then, is whether to abate the claim or dismiss it without
prejudice Citing the Supreme Court of Florida’s preferences and increased judicial
efficiency, many courts have abated unripe claims. See, e.g., Dela Cruz v.
Progressz`ve Select Ins. Co., No. 8:14-cv-2717-T-30TGW, 2014 WL 670541'4, at- l
`*1 (M.D. Fla. Nov. 26, 2014) (citingAllstate Indem. Co. v. Ruiz, 899 S0.2d 1121,
1130 (Fla. 2005)); O’Rourke v. Providen_t Life & Accia’ent Ins. Co., 48 F. Supp. 2d
11383, 1384-85 (S.D. Fla. 1999); Gz`anassi v. State Farm Mut. Auto. Ins. Co., No.
6:14-cv-1078-ORL-31, 2014 WL 4999443, at *3 (M.D. Fla. Oct. 7, 2014); Others
have*pointedout that the case-or-controversy requirement of Article 111 precludes
federal courts from adjudicating cases that “rest[] upon contingent future events
that may not occur as anticipated, or indeed may not occur at all.” See, e.g.,
,Ralston v. LM Gen. Ins. -Co., No. 6:16-cv-1723-Orl-37DC1, 2016 WL 6623728, at
*3 (M.D. Fla. Nov.` 9, 201‘6) (quoting Texas v. U.S., 523 U.S. 296, 300 (1998));

-Shvartsman v. GEICO Gen. Ins. Co., No. 6:17-cv-437-Orl-28KRS, 2017 WL

8

.2734083, at *l (M.D. Fla. June 23, 2017); see also Bele v. 2]st Century Centenm`al
Ins. Co., 126 F. Supp. 3d 1293, 1296 (M.D. Fla. 2015) (dismissing an unripe bad
faith claim under Rule 8(a)(2) of the Federal Rules of Civil Procedure). According
to the latter courts, a finding of insurance coverage to serve as the basis for a bad
faith claim is one such future event. See, e.g., Ralston, 2016 WL 6623728, at *3.

But there is arguably no actual “adjudication” because, at least in this case,
the abated claim will lay dormant until Count 1 of the Complaint is resolved. See,
e.g., Black’s Law Dictionary (lOth ed. 2014) (defining adjudicate as “[t]'o rule on
judicially” and adjudication as “[t]he legal process of resolving a dispute; the
process of judicially deciding a case”). Related, the concerns of the ripeness
doctrine are not present here. See Mulhall v. UNITE HERE Local 355, 618 F.3d
1279, 1291 (1 lth Cir. 2010) (“The function of the ripeness doctrine is to protect[]
federal courts from engaging in speculation or wasting their resources through the
review of potential or abstract disputes.”) (quotation marks and citation omitted).

Defendant, moreover, does not specify why this particular case warrants
dismissal, notingimerely that “the decisions in Lawtan-Davis and Shvartsrnan set
forth better reasoning and show that the claim should be dismissed.” Dkt. 5 at 2.
And there is no showing of prejudice by having the claim abated instead of

dismissed In fact, keeping the two claims together is likely more efficient from the

perspective of Defendant as well as thejudiciary. The Court thus abates Count II of
l the Complaint pending resolution of Count 1.
CONCLUSION
The conn DENIES both motions. Dkts. 5, 9. count 11 ofthe complaint is
abated pending resolution of Count 1. The case shall remain in the Middle District

of Florida.

DONE AND ORDERED at Tampa, Florida, on December ll, 2018,

/s/ William F. Jung
WILLIAM F. JUNG
UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO: ,
vAll counsel of record ‘

10

